Citation Nr: 0735629	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  03-01 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder, to include degenerative joint disease.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include degenerative joint disease.

3.  Entitlement to service connection for gouty arthritis.

4.  Entitlement to service connection for a dental bridge 
connection.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1961 to September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") opinion on 
December 13, 2005, which vacated a June 2004 Board decision 
and remanded the case for additional development.  The issue 
initially arose from a March 1999 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in April 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The evidence of record does not show a bilateral ankle 
disorder, to include degenerative joint disease, was present 
during active service or was manifest within the first post-
service year; the persuasive medical evidence demonstrates 
the veteran's present bilateral ankle disorders are not 
related to an established event, injury, or disease in 
service. 

3.  The evidence of record does not show a bilateral knee 
disorder, to include degenerative joint disease, was present 
during active service or was manifest within the first post-
service year; the persuasive medical evidence demonstrates 
the veteran's present bilateral knee disorders are not 
related to an established event, injury, or disease in 
service.

4.  The evidence of record does not show gouty arthritis was 
present during active service or was manifest within the 
first post-service year; no competent medical evidence was 
submitted demonstrating that the veteran's gouty arthritis is 
related to an established event, injury, or disease in 
service.

5.  The clear and unmistakable evidence of record shows teeth 
numbers nine and ten were missing prior to service enlistment 
in September 1961; competent evidence was not submitted 
demonstrating a present dental disorder to include missing 
additional teeth was incurred or aggravated as a result of 
service.


CONCLUSIONS OF LAW

1.  A bilateral ankle disorder, to include degenerative joint 
disease, was not incurred in or aggravated by service, was 
not manifest within the first post-service, and was not 
incurred as a result of any established event, injury, or 
disease during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.309, 
3.310 (2007).

2.  A bilateral knee disorder, to include degenerative joint 
disease, was not incurred in or aggravated by service, was 
not manifest within the first post-service, and was not 
incurred as a result of any established event, injury, or 
disease during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.309, 
3.310 (2007).

3.  Gouty arthritis was not incurred in or aggravated by 
service, was not manifest within the first post-service, and 
was not incurred as a result of any established event, 
injury, or disease during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.309, 3.310 (2007).

4.  The criteria for entitlement to service connection for a 
dental disorder have not been met.  38 U.S.C.A. §§ 1712, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.304, 3.306, 3.381, 
4.150, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in July 2001 and April 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  A notice as to these 
matters was provided in the April 2006 letter.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  While the veteran was not provided information as 
to how to substantiate his claim during a February 2003 
hearing, the record shows he was subsequently provided such 
information.  In correspondence dated in July 2007 he stated 
he had no further evidence to submit in support of his claim.  
The Board finds further attempts to obtain additional 
evidence would be futile.  

The veteran's service representative contends a remand is 
warranted, in essence, because an October 2006 VA dental 
examiner did not certify a February 2007 electronic message 
indicating the claims file had been reviewed.  The Board 
finds, however, that there is no reason to doubt the veracity 
of the February 2007 report.  In a December 2006 message the 
author of the February 2002 message, identified as the 
Supervisor of the Compensation and Pension Unit at the VA 
Medical Center in Philadelphia, Pennsylvania, noted he would 
hand carry the claims file to the doctor and provide a 
response.  

The Board also finds that there is no probative evidence 
establishing that an ankle fracture or other ankle injury 
occurred during active service and that an additional medical 
opinion addressing secondary aggravation is not warranted.  
The lay statements in this case are considered to be of no 
probative value because they were submitted many years after 
the purported injury was incurred and because they are 
inconsistent with the competent service and post-service 
medical records.  The available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection can be granted for certain diseases, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  The 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

Service medical records show that an enlistment examination 
in June 1961 revealed the veteran's lower extremities were 
normal.  A November 1961 report noted he pulled the thigh 
muscle in his left leg.  A January 1964 treatment report 
noted he complained of discomfort in the left groin region.  
The diagnosis was left adductor longus tendon strain.  An 
August 1964 report noted a plantar wart to the right heel, 
treated with medication.  The July 1965 separation physical 
examination report and an annual reserve examination report 
dated in April 1966 revealed the lower extremities were 
normal.  The veteran denied arthritis, rheumatism, bone or 
joint deformity, lameness, trick or locked knee, or foot 
trouble in an April 1966 report of medical history.  

Private medical records dated in February 1996 from B.C.E., 
D.O., noted the veteran was evaluated for a painful, swollen 
left knee.  He had a positive history of gout.  The diagnoses 
included medial meniscal tear of the left knee and reactive 
synovitis of the left knee.  Reports show that in April 1996 
he underwent arthroscopic surgery of the left knee.  The 
postoperative diagnoses included degenerative tear of the 
middle and anterior thirds of the lateral meniscus, 
degenerative tear of the anterior third medial meniscus, 
degenerative arthritis of the left knee, and partial tear 
anterior cruciate ligament of the left knee.  Reports dated 
in May 1996 show the veteran complained of pain in his foot 
and ankle.  He also reported a gouty attack in his left lower 
extremity.  

On VA examination in January 1999 the veteran reported a 
history of injuring his ankles while playing basketball in 
service.  He complained of daily knee pain which increased 
with activities and symptoms of swelling and buckling.  He 
also reported a history of gout and treatment with 
medication.  The diagnoses included status post casting of 
the left ankle per report with clinical evidence of 
degenerative joint disease and adhesive capsulitis of both 
ankles, status post arthroscopic surgery of the left knee 
with adhesive capsulitis and degenerative joint disease, 
chronic synovitis with degenerative joint disease of the 
right knee with adhesive capsulitis, and gouty arthritis.  X-
rays of the knees revealed minimal degenerative joint disease 
and X-rays of the ankles revealed degenerative joint disease 
and calcaneal spurs bilaterally.

In an April 1999 statement the veteran reported that during 
service he had a cast on his ankle up to his calf muscle and 
was treated with heat and painkillers.  He stated he was 
denied rehabilitation and was on crutches when he went home 
on Christmas leave.  He asserted the cold and dampness at 
that time probably caused his arthritis.  

An August 2001 statement from R.D.J., a VA Certified 
Registered Nurse Practitioner (CRNP), noted a history, 
apparently provided by the veteran, that he suffered an 
injury to his right ankle after a fall during service.  His 
ankle was placed in a cast after a fracture was found, but he 
was not allowed recuperate and his cast broke and was never 
repaired.  As a result, his right ankle became progressively 
worse.  It was noted that he complained of weekly pain in his 
knees and ankles accompanied by stiffness, weakness, and 
swelling.  An opinion was provided stating that the veteran's 
right ankle injury with subsequent arthritis could be linked 
to present ankle and knee problems on the right side.  The 
statement did not indicate if the veteran's service medical 
records were reviewed.

VA examination in August 2001 revealed slight osteoarthritis 
of the left knee and quiescent gout.  It was noted the 
veteran reported a history of left knee pain in service in 
approximately 1963 with no known specific injury.  No opinion 
as to etiology was provided.  

On VA examination in December 2001 the veteran stated he 
fractured an ankle, which he believed was the right ankle, 
during the period from 1964 to 1967.  He stated he was placed 
in a cast, but it broke and he was not allowed to have it 
repaired.  The examiner noted he reported no problems with 
gout at the time of the examination.  The diagnoses included 
slight osteoarthritis of the knees, currently quiescent gouty 
arthritis, mild to moderate osteoarthritis of the ankles, and 
a healed undisplaced fracture to the lateral malleolus of the 
left ankle.  X-rays revealed degenerative changes of the 
ankles with calcaneal heel spurs.  The examiner noted that a 
review of the veteran's claims file revealed no records or 
complaints of any a knee or ankle injury or disorder during 
service.  The examiner further noted that private treatment 
records from February 1996 to April 1997 revealed no 
indication of any previous problems with the left or right 
knee and no problems with the ankles.  It was the examiner's 
opinion that the veteran's knee and ankle problems were 
unrelated to military service and that even assuming there 
was a fracture of an ankle in service with lost records the 
fracture healed without joint deformity.  The osteoarthritis 
involving the veteran's ankles equally was considered to have 
arisen from a degenerative process and was not a post-
traumatic phenomenon.

At his personal hearing in February 2003 the veteran 
testified that he sustained an ankle injury while playing 
basketball in service.  He stated he had taken a shuttle to 
the dispensary where his ankle was put in a cast and he was 
instructed to stay off his feet for a period of three days.  
Upon return to his ship he was required to go for inspection 
and return to the ship's office to work.  He stated that 
after three months his cast broke and he never sought 
subsequent medical attention to have it repaired.  He 
reported he experienced discomfort and pain in his ankles and 
knees, but that he never sought additional treatment in 
service.

VA outpatient treatment records include diagnoses of 
osteoarthritis of the knees, bilateral knee pain, and a 
history of treatment for gout.  No opinions as to etiology 
were provided.

In a February 2006 private medical statement Dr. A.T.H. noted 
the veteran had been a patient since July 1998 and that in 
his health history he reported a broken ankle in 1963.  It 
was noted that due to instability in the foot he began to 
experience knee problems and that ankle and knee pain had 
been a constant problem.  It was the opinion of Dr. A.T.H. 
that the veteran was unable to work as a result of his 
original broken ankle.  

In a February 2006 statement R.D.J., in essence, revised the 
medical history she provided in her August 2001 statement to 
indicate that the veteran had sustained an injury to the left 
ankle in 1963 which had not been allowed to heal.  It was 
noted that the resultant injury had caused considerable pain 
in the ankle and knee over time as was often the case with 
arthritic disorders and overcompensation of the uninjured 
extremity.  An opinion was provided indicating the veteran 
was unable to work as a result of his service-connected left 
broken ankle in 1963.  There was no indication if any service 
medical records were reviewed.

On VA examination in September 2006 the veteran reported a 
clinical history of having sustained a left ankle fracture 
during service in 1963.  The examiner noted the claims file 
was reviewed and provided a diagnosis of left ankle strain 
with mildly active arthritis, but found no clinical evidence 
of a right ankle or bilateral knee disorder.  It was opined 
that it was at least as likely as not that the veteran's 
current left ankle disorder was related to his service-
connected left ankle fracture.  The examiner declined to 
provide a medical opinion as to the right ankle and bilateral 
knees due to the normal clinical examination.

In statements dated in May 2007 the veteran's sister and 
former spouse attested to his honesty and stated that over 
the years he had complained of knee and ankle pain.  The 
veteran's sister recalled that he had come home from service 
on several occasions in a cast and that on two occasions she 
noticed that the cast was broken.  

Analysis

Based upon the evidence of record, the Board finds bilateral 
ankle or knee disorders, to include degenerative joint 
disease, and gouty arthritis were not present during active 
service and were not manifest within the first post-service 
year.  The earliest documented medical evidence of these 
disorders was dated in 1996, over 30 years after service.  
There is no competent evidence indicating gouty arthritis was 
incurred as a result of any incident of service and no 
competent evidence indicating any present disability was a 
result of treatment in service for a left pulled thigh 
muscle, a left adductor longus tendon strain, or a right 
plantar wart.  The persuasive medical evidence of record 
demonstrates the veteran's present bilateral ankle and knee 
disorders are not related to an established event, injury, or 
disease in service.  The Board finds that the December 2001 
VA examiner's opinion is persuasive that the veteran's 
present ankle and knee disorders were not incurred in service 
nor as a result of any injury in service.  It was also noted 
that the equal involvement of the osteoarthritis in the 
veteran's ankles was more indicative of a degenerative 
process.  The examiner is shown to have reviewed and 
accurately summarized the evidence of record.  

The Board also finds that the lay statements of the veteran, 
his sister, and his former spouse indicating that he 
sustained an ankle injury during service and complained of 
ankle and knee pain after service are considered to be of no 
probative weight.  These statements were provided many years 
after the purported injury and are inconsistent with the 
available service medical evidence.  It is significant to 
note that the veteran denied any history of arthritis, 
rheumatism, bone or joint deformity, lameness, trick or 
locked knee, or foot trouble in an April 1966 report.  The 
Court has held that in determining whether evidence submitted 
is credible the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Similarly, the Board finds that the January 1999 VA 
examiner's opinion, the August 2001 and February 2006 VA 
medical statements from R.D.J., the February 2006 private 
medical opinion of Dr. A.T.H., and the September 2006 VA 
examiner's opinion are considered to be of no probative value 
because they relied upon an inaccurate medical history.  
Although the September 2006 VA examiner claimed to have 
reviewed the claims folder, the information provided in his 
report raises doubt as to the veracity of that statement.  
The Board notes the examiner erroneously referred to a 
clinical history of a left ankle fracture in 1963 which is 
not supported by the available record and failed to note the 
diagnoses of gout and degenerative joint disease of record.  
In addition, the January 1999 VA examiner's diagnosis of a 
left ankle casting was provided as "per report" and R.D.J. 
identified the veteran's fractured ankle as on the right in 
her August 2001 statement and on the left in her February 
2006 statement.  The Court has held that the Board is not 
always required to accept the credibility of a medical 
opinion which is based upon an inaccurate factual history.  
See Reonal v. Brown, 5 Vet. App. 458 (1993).  Therefore, the 
Board finds entitlement to service connection for bilateral 
ankle and knee disorders, to include degenerative joint 
disease, and gouty arthritis must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claims.

Dental Claim

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2007).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

The Federal Circuit has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  A lack of aggravation may be shown by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" preexisting condition.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2007).  The Court has 
recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

VA law provides that service connection for dental conditions 
for treatment purposes is granted as follows:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service. 
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.

(c) In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active duty 
will be considered. Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.

(d) The following principles apply to dental conditions noted 
at entry and treated during service: (1) Teeth noted as 
normal at entry will be service connected if they were filled 
or extracted after 180 days or more of active service; (2) 
teeth noted as filled at entry will be service connected if 
they were extracted, or the existing filling was replaced, 
after 180 days or more of active service; (3) teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service. However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected; (4) teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service; (5) teeth noted at entry as 
nonrestorable will not be service connected, regardless of 
treatment during service; (6) teeth noted as missing in entry 
will not be service connected, regardless of treatment during 
service.

(e) The following will not be considered service connected 
for treatment purposes: (1) Calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.

(f) Teeth extracted because of chronic periodontal disease 
will be service connected only if they were extracted after 
180 days or more of active service.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2007). 

VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4, provides compensable disability ratings for 
the loss of teeth due to the loss of substance of the body of 
the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic 
Code 9913 (2007).  It is noted that these ratings apply only 
to bone loss through trauma or disease such as osteomyelitis 
and not to the loss of the alveolar process as a result of 
periodontal disease.

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma are also eligible for VA dental care on 
a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c) (2007).  For these purposes, the term "service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  See VA O.G.C. Prec. Op. No. 5-
97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. 
§ 3.306(b)(1) (2007).

Class II(b) or (c) dental outpatient treatment eligibility, 
extends to veterans having a service-connected noncompensable 
dental condition or disability and who were detained or 
interned as prisoners of war.  38 C.F.R. § 17.161(d), (e).  
Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  

Based upon the evidence of record, the Board finds clear and 
unmistakable evidence that the veteran's teeth numbers nine 
and ten were missing prior to his service enlistment in 
September 1961.  No competent evidence was submitted 
demonstrating a present dental disorder, to include 
additional missing teeth, was incurred or aggravated as a 
result of service.  The Board notes the evidence of the 
record shows the veteran had a fixed permanent bridge in 
place upon service enlistment in September 1961.  The veteran 
testified in February 2003 that he had a permanent bridge in 
place across his front teeth upon service enlistment and the 
Board finds his statement is supported by a September 1961 
service dental record and his July 1965 separation 
examination report.  The evidence as to preexisting missing 
teeth numbers nine and ten and a fixed bridge including 
abutments from teeth numbers eight to eleven is clear and 
unmistakable.  

Although service dental treatment records show the veteran 
received a seal in October 1961, there is no evidence of any 
additional missing teeth or dental trauma during service.  VA 
dental examination in August 2001 noted review of a panoramic 
X-ray dated March 15, 2000, revealed a bridge in the 
maxillary arch with a vast amount of caries and periodontal 
disease.  In a January 2002 addendum the examiner stated a 
review of the claims file revealed no evidence of a dental 
bridge while in service and opined that the dental bridge or 
deterioration of the dental bridge was not caused by military 
service. 

At his February 2003 personal hearing the veteran stated that 
all of his remaining teeth had been pulled prior to a liver 
transplant.  He asserted that service connection was 
warranted because a permanent bridge replaced during service 
had fit poorly and caused problems with his teeth.  On VA 
examination in October 2006 the veteran reported 
dissatisfaction with his dental treatment in service with 
multiple episodes of dental care after service.  It was noted 
there was no history of dental trauma.  The examiner stated 
there was less than a ten percent likelihood that a service-
connected trauma was associated with the pattern of disease 
and tooth loss experienced by the veteran.  

Although the veteran contends that his pre-existing dental 
disorder was aggravated when his permanent bridge was 
replaced during service, there is no probative evidence of an 
additional dental disorder upon his discharge from service.  
VA regulations specifically provide that treatment during 
service, including the placement of a prosthesis, will not be 
considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  There is no evidence of 
additional pathology in this case nor any evidence of dental 
trauma.  The veteran is not shown to be otherwise eligible 
for VA dental treatment.  Therefore, the Board finds service 
connection for any specific tooth or for dental trauma, to 
include for dental treatment purposes only, is not warranted.  
The preponderance of the evidence is against the claim.




ORDER

Entitlement to service connection for a bilateral ankle 
disorder, to include degenerative joint disease, is denied.

Entitlement to service connection for a bilateral knee 
disorder, to include degenerative joint disease, is denied.

Entitlement to service connection for gouty arthritis is 
denied.

Entitlement to service connection for a dental bridge 
connection is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


